Title: From John Adams to Robert R. Livingston, 24 June 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris June 24. 1783
          The Gazettes of Europe Still continue to be employed as the great Engines of Fraud and Imposture, to the good People of America. Stock Jobbers are not the only People, who employ a Set of Scribblers to invent and publish Falshoods for their peculiar Purposes. British and French, as well as other Politicians entertain these Fabricators of Paragraphs, who are Stationed about in the various Cities of Europe and take up each others Productions in such a manner, that no sooner does a Paragraph appear, in a french or Dutch or English Paper but it is immediately Seized on, and reprinted in all the others.— This is not all.
          In looking over the American Papers, I observe that nothing is seized on with so much Avidity by the American Novellists, for Republication in their Gazettes as these political Lyes.— I cannot attribute this merely to the Credulity of the Printers, who have generally more discernment than to be deceived. But I verily believe there are Persons in every State employed, to select out these Things and get them reprinted.
          Sometimes the Invention is so Simple as really to deceive.— Such I doubt not will be, that of a long series of Paragraphs in the English Papers, all importing that Mr Hartley had made a Treaty of Commerce with Us, or was upon the Point of concluding one.
          
          Nothing is farther from the Truth.— We have not to this hour agreed upon one Proposition, nor do I see any probability that We shall at all, respecting Commerce.— We have not indeed as yet agreed upon one Point respecting the definitive Treaty. We are waiting for those Instructions which you mention to me, in yours of 14. April, which have not yet arrived.
          Americans Should be cautious of European Newspapers, as well as of their own. more so indeed, because they have not so much Knowledge and so good opportunities to detect the former as the latter.
          There are great Numbers of Persons in Europe who insert Things in the Papers in order to make Impressions in America. Characters are in this Way built up and pulled down without the least Consideration of Justice: and merely to answer Sinister Purposes sometimes extreamly pernicious to the United States.
          With great Respect I have the Honour / to be, Sir, your most obedient & / humble servant
          John Adams
        